DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, in the reply filed on 8/23/21 is acknowledged.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horio et al. (US 2015/0166815, “Horio”) in view of Shimizu et al. (US 2006/0216439, “Shimizu”).
Regarding claims 1 and 2, Horio teaches a bendable cove film for a display ([0110]) comprising a transparent base film ([0016]) and a hard coat film formed on a surface of the base film ([0016]), wherein the hard coat film has a thickness of from 2.5 to 20 micrometers ([0071]). 	Horio fails to specifically teach the surface roughness of the edge of the hard coat layer. In the same field of endeavor of optical films for use in display devices ([0004]), Shimizu teaches that an edge of an optical film should have a surface roughness of from 0.05 to 0.9 micrometers ([0039], [0181]) in order to create a film having uniformity in the retardation value of the film through the lateral direction ([0103]). It therefore would have been obvious to have adjusted the surface roughness of the edges of at least the hard coat layer to within the range of 0.05 to 0.9 micrometers in order to create a film having uniformity in the retardation value of the film through the lateral direction ([0039], [0181], [0103]).	It should be noted that claim 2 includes product-by-process limitations. "[E]ven though product-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. In the present case, the claimed process of producing the end surface of the hard coat layer (i.e., by cutting with a laser) is not limiting as to the structural features of that end surface (i.e., the surface roughness of the end surface). 
Regarding claim 3, Horio additionally teaches that the hard coat film of the cover film (and thus the cover film) has a hardness of greater than 5H (and thus greater than 3H, [0070]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782